       Case 2:17-cv-02916-JAD-BNW Document 110 Filed 07/21/21 Page 1 of 5



 1   MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
 2   MELANIE HILL LAW PLLC
     1925 Village Center Circle, Suite 150
 3   Las Vegas, NV 89134
     Tel: (702) 362-8500
 4   Fax: (702) 362-8505
     Email: Melanie@MelanieHillLaw.com
 5   Attorney for Plaintiff Pamela Dittmar
 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11                                                   *****

12   PAMELA DITTMAR,                                      Case No. 2:17-cv-02916-JAD-BNW

13                  Plaintiff,                            STIPULATION TO EXTEND
                                                          THE PARTIES’ REPLY
14          v.                                            DEADLINES FOR ONE DAY
15   CITY OF NORTH LAS VEGAS, a municipal
                                                          (Eighth Request)
     corporation,
16
                    Defendant.                               [ECF No. 109]
17

18
           NOW COMES the Plaintiff, Pamela Dittmar, by and through her attorneys, Melanie A.
19
     Hill and Melanie Hill Law PLLC, and Defendant, City of North Las Vegas, by and through its
20
     attorneys, R. Todd Creer, Kaitlin H. Paxton, and Kamer Zucker Abbott, who hereby stipulate that
21
     the deadline for Plaintiff to file her response to the currently pending dispositive motion be extended
22
     from the current deadline of July 20, 2021 up to an including August 2, 2021.
23
           This is the eighth request for an extension of the dispositive motion deadline. The first request
24
     was by stipulation to extend the dispositive motion deadline thirty (30) days from the extended
25
     discovery cutoff deadline to complete the remaining two depositions. The second request was by
26
     motion due to Plaintiff’s counsel’s ongoing illness with Covid-19 symptoms. The third request was
27
     by stipulation due to Plaintiff’s counsel’s immediate family member’s emergency hospitalization for
28

                                                     –1–
                      STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 110 Filed 07/21/21 Page 2 of 5



 1   nearly one week. The fourth request was by stipulation due to Plaintiff’s counsel’s significant

 2   injuries from two separate accidents. The fifth request was by stipulation due to Plaintiff’s counsel’s

 3   significant injuries from two separate accidents to allow her to have additional diagnostic tests, pain

 4   management, and give her additional time from her original estimate on a requested extension to

 5   treat and heal. The sixth request was made by stipulation to allow Plaintiff’s counsel additional time

 6   to obtain assistance with the formatting and preparation of the response exhibits and citations to the

 7   same in the response because her paralegal had a medical procedure last Friday and could not assist

 8   counsel due to a medical procedure. This seventh request was by stipulation due to an acute gastro

 9   illness that Plaintiff’s counsel was suffering from. This eighth request to extend the reply deadlines

10   is due to Plaintiff’s counsel’s continued injuries that have gotten worse and now require Plaintiff’s

11   counsel to get a wrist injection and two nerve blocks and two nerve ablations. The wrist injection

12   and numerous doctors’ appointments and physical therapy visits occurred last week and the nerve

13   procedures are scheduled to occur next week on July 27 and 29 preventing counsel from working

14   those days due to the medication and cause her difficulty working this week due to the increased

15   pain. This request is also made due to Plaintiff’s counsel’s prescheduled vacation for the Fourth of

16   July holiday and the following week and a half that coincided with the current reply deadline. Given

17   the dispositive nature of this motion, counsel requested, and the parties stipulated, to this additional

18   extension due to Plaintiff’s counsel’s injuries and pain so that Ms. Dittmar is not prejudiced in her

19   case due to counsel’s injuries from a fall and rear end car accident in April.

20         As soon as it became apparent to counsel for Plaintiff that additional time was necessary to

21   finalize the reply, counsel sent an email to counsel for Defendant on July 14, 2021 requesting this

22   additional extension. After requesting the extension, the above-mentioned nerve block and ablations

23   procedures were recommended and scheduled and Counsel for Defendant agreed to stipulate to the

24   requested extension until after these procedures.

25          In support of this Stipulation and Order, the parties state as follows:

26          1.      The current deadline to file replies to the currently pending dispositive motions is

27   July 20, 2021. When the parties first entered into a stipulation to extend the dispositive motion

28   deadline, it was to extend the dispositive motion deadline to thirty (30) days from the extended

                                                      –2–
                      STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 110 Filed 07/21/21 Page 3 of 5



 1   discovery cutoff deadline to complete the remaining two depositions. When the parties next

 2   entered into a stipulation to extend the dispositive motion deadline, it was to extend the dispositive

 3   motion deadline thirty (30) days due to Plaintiff’s counsel’s ongoing illness with Covid-19

 4   symptoms. The parties then entered into a stipulation for an additional seven (7) days due to

 5   Plaintiff’s counsel’s family member’s health emergency. The parties then stipulated to extend the

 6   dispositive motion deadline due to Plaintiff’s counsel’s significant injuries from two separate

 7   accidents to allow Plaintiff’s counsel to have additional diagnostic tests, pain management, and

 8   additional time from her original estimate on a requested extension to treat and heal. Last Friday,

 9   the parties again stipulated to an extension to allow Plaintiff’s counsel addition time to prepare seek
10   assistance in preparing her exhibits that she needs to cite to in the response and declarations. Due to

11   Plaintiff’s counsel’s continued pain from two separate accidents, she is also not able to sit and work

12   for long periods of time and the exhibit formatting and preparation, in addition to the response

13   preparation is very time consuming and her pain has increased due to time spent sitting and working

14   and standing and working at her standing desk for lengthy periods of time. As a result of needing to

15   take lengthy breaks to reduce the pain, counsel for Plaintiff sought additional time and assistance to

16   complete the response and exhibits necessitating the final two stipulations to extend the response and

17   reply deadlines.

18          2.      Counsel for Plaintiff reached out to counsel for Defendant on July 14, 2021 to

19   inform counsel that she needs additional time to file her reply and then asked for additional time

20   after her wrist injection occurred and her nerve block, and nerve ablations were recommended and

21   scheduled. Plaintiff’s counsel further informed counsel for Defendant that she had a wrist injection

22   and numerous doctors’ appointments, including physical therapy visits, last week necessitating this

23   extension request. Additionally, and the nerve procedures are scheduled to occur next week on July

24   27 and 29 preventing counsel from working those days due to the medication and cause her

25   difficulty working this week due to the increased pain she is suffering from necessitating the nerve

26   procedures. This request is also made due to Plaintiff’s counsel’s prescheduled vacation for the

27   Fourth of July holiday and the following week and a half that coincided with the current reply

28   deadline. Given the dispositive nature of this motion, counsel requested, and the parties stipulated,

                                                     –3–
                        STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 110 Filed 07/21/21 Page 4 of 5



 1   to this additional extension due to Plaintiff’s counsel’s injuries and pain so that Ms. Dittmar is not

 2   prejudiced in her case due to counsel’s injuries from a fall and rear end car accident in April.

 3   Additionally, due to Plaintiff’s continued pain from two separate accidents, she is also not able to sit

 4   and work for long periods of time.

 5          3.      Through this Stipulation, and to avoid prejudice to Defendant in preparing and filing

 6   its briefs on the same day, this stipulation extends the deadline for both parties to file their replies.

 7   The new reply deadline the parties have stipulated to is August 2, 2021.

 8          4.      Through this Stipulation, the parties request that the Court extend the deadline to file

 9   Plaintiff’s reply in support of their motion for partial summary judgement and Defendant’s reply in

10   support of their motion for summary judgment until August 2, 2021. No other deadlines are being

11   extended by this motion, such as the deadline for discovery and to file a motion to compel written

12   discovery.

13          5.      Courts in the District of Nevada have routinely held extensions of deadlines for

14   illness and the “practicalities of life” establish good cause for the requested extension. In Morales v.

15   McDaniel, District of Nevada Magistrate Judge Baldwin found good cause to grant an extension and

16   held as follows:

17          “The proper procedure, when additional time for any purpose is needed, is to present to
            the Court a timely request for an extension before the time fixed has expired (i.e., a
18          request presented before the time then fixed for the purpose in question has expired).”
            Canup v. Miss. Valley Barge Line Co., 31 F.R.D. 282, 283 (D. Pa. 1962). The Canup
19          Court explained that “the practicalities of life” (such as an attorney’s “conflicting
            professional engagements” or personal commitments such as vacations, family
20          activities, illnesses, or death) often necessitate an enlargement of time to comply with a
            court deadline. Id. Extensions of time “usually are granted upon a showing of good
21          cause, if timely made.” Creedon v. Taubman, 8 F.R.D. 268, 269 (D. Ohio 1947). The
            good cause standard considers a party’s diligence in seeking the continuance or
22          extension. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).
23   2019 U.S. Dist. LEXIS 173103 (D. Nev. Oct. 3, 2019).

24          6.      This Stipulation to extend Plaintiff’s dispositive motion response deadline is

25   brought in good faith, with a showing of good cause, and is not sought for any improper
26   purpose or other purpose of delay, but to allow counsel for the Plaintiff additional time to finalize
27   and file her reply due to her pain from her injuries. This extension will allow counsel for Plaintiff

28   the additional time necessary to do so in light of her medical issues, pain, and upcoming medical

                                                      –4–
                        STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
       Case 2:17-cv-02916-JAD-BNW Document 110 Filed 07/21/21 Page 5 of 5



 1   procedures.

 2            7.       In accordance with LR 26-3, a stipulation to extend any date set by the discovery

 3   plan, scheduling order, or other order must, in addition to satisfying the requirements of LR IA 6-1,

 4   be supported by a showing of good cause for the extension. Local R. 26-3. Plaintiff submits that

 5   good cause exists under the totality of the circumstances provided herein due to her medical issues,

 6   ongoing pain, and upcoming medical procedures until August 2, 2021.

 7            WHEREFORE, the parties respectfully request by this Stipulation that the Court extend

 8   the deadline for the parties to file their replies to the pending dispositive motion from the current

 9   deadline of July 20, 2021 up to and including August 2, 2021.

10

11            DATED this 19th day of July, 2021.

12                 MELANIE HILL LAW PLLC                            KAMER ZUCKER ABBOTT
13
        By:        /s/ Melanie A. Hill                        By:   /s/ Kaitlin H. Paxton
14                 Melanie A. Hill, Esq. (NV Bar No. 8796)          R. Todd Creer (NV Bar No. 10016)
                   1925 Village Center Circle, Ste. 150             Kaitlin H. Paxton (NV Bar No. 13625)
15                 Las Vegas, Nevada 89134                          3000 West Charleston Blvd., Suite 3
                   Telephone: (702) 362-8500                        Las Vegas, Nevada 89102
16                 Facsimile: (702) 362-8505                        Telephone: (702) 259-8640
                   Melanie@MelanieHillLaw.com                       Facsimile: (702) 259-8646
17                 Attorneys for Plaintiff Pamela Dittmar           kpaxton@kzalaw.com
                                                                    Attorneys for Defendant City of North
18                                                                  Las Vegas
19

20

21                                                           IT IS SO ORDERED:
22
                                                             ____________________________________
23                                                           JENNIFER A. DORSEY
                                                             UNITED STATES DISTRICT JUDGE
24
                                                             Dated: July 21, 2021
25
26

27

28

                                                       –5–
                         STIPULATION TO EXTEND DISPOSITIVE MOTION REPLY DEADLINES
